        Case 3:20-cv-00014-TCB Document 21-1 Filed 01/06/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IOU CENTRAL, INC.                         :
d/b/a IOU FINANCIAL, INC                  :
                                          :
       Plaintiff,                         :
vs.                                       :   Case No. 3:20-CV-00014-TCB
                                          :
METAL SPECIALISTS, LLC, et al             :

            CONSENT DECREE RESOLVING ACTION AS TO
      PLAINTIFF IOU CENTRAL, INC. AND DEFENDANT MORTGAGE
             ELECTRONIC REGISTRATION SYSTEMS, INC.

       Plaintiff IOU Central, Inc. d/b/a IOU Financial Inc. (“IOU”) filed this action

against the Defendants, who were served with process. IOU moves to enter this

Consent Decree resolving the action as to IOU and Defendant Mortgage Electronic

Registration Systems, Inc [“MERS”]. Being advised in the premises, the Court

grants the motion and this Consent Decree is entered, as follows:

       Per 28 U.S.C. § 1332, subject matter jurisdiction exists as set forth in the

Amended Complaint. [AC Doc 5]. By consent of IOU and Defendant MERS the

Court establishes, declares and decrees as follows:

       (a)    IOU seeks to establish an interest in 164 Vinters Way, Duplin NC

28466, Parcel No. 09688112 [The Property] per Counts I, V, VI of the AC.




                                          1
       Case 3:20-cv-00014-TCB Document 21-1 Filed 01/06/21 Page 2 of 2




      (b)    Any such interest by IOU in the Property, established by this Court,

such as a security agreement , equitable lien, or constructive trust or such other
                               ,




interest, is subject to the Mortgage of MERS encumbering the Property, if and

when that relief is granted in this action, [AC ¶ 24 (a), 47, ¶ 71, ¶ 76]

      The Court finds IOU and MERS consent to this Decree to resolve this action

between themselves by the signatures of their counsel. Under Fed. R. Civ. P. 22,

MERS is no longer required to participate in this action, which will be reflected in

a Second Amended Complaint filed by IOU after entry of this Order omitting

MERS as a party.

      IOU and MERS will bear their respective costs and fees.

      SO ORDERED this ____________________ day of ____________, 2020.

      ____________________________________________________________
      HON. Timothy C. Batten
      UNITED STATES DISTRICT JUDGE


      Consented and agreed to by:

      /s/ Paul Wersant
      Paul Wersant, Counsel for Plaintiff IOU

      Consented and agreed to by:

      /s/ Kyle Kotake______________________________
      Kyle Kotake, Counsel for Defendant MERS


                                           2
